DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
This Office Action is responding to applicant’s preliminary amendment filed on 6/10/2021.  Claims 1, 2, 5, 7, 20-21, and 23-24 have been amended.  Claims 11-13 and 33-42 have been cancelled.

Claim Objections
Claim 1 is objected to because line 3 recites a upper posterior portion, applicant might consider reciting an upper posterior portion.  Appropriate correction is required.
Claim 1 is objected to because line 5 recites the bite surface, applicant might consider reciting the upper bite surface.  Appropriate correction is required.
Claims 17-22 are objected to because line 2 in these claims recite transition portions, applicant might consider reciting transition portions.  Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 and 14-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the bite surface" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the posterior portion" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the maxillary bite surface" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the axial in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the upper portion" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the downward portion" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, line 13 reciting the extends upward, such recitation deems indefinite  as it is unclear what extends upward.  Applicant invited to provide clarification for such recitation.
1 recites the limitation "the anterior mandibular bite surface" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the anterior" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the upper extending feature" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the upward extended portion" in line 17-18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the anterior portion" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the posterior" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the non-extended posterior portion" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the lower sloped surface" in lines 21 and 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the right transition portion" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the left transition portion” line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the lower sloped surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
10 recites the limitation "the occlusal plane" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 20-21 recite the limitation "the transition portion" at two instances in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 20-21 and 23 recite the limitation "the buccal side edges" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 20-21 and 23 recite the limitation "the lingual side edges" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 26, lines 2 & 5 reciting its features, such recitation deems indefinite as it is unclear what structure(s) is/are intended by its features.  Applicant invited to provide clarification for such recitation.
Claim 26 recites the limitation "the upper blocks" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the lower blocks" in lines 6 & 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the upper and lower blocks" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the upper blocks" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the lower blocks" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the surfaces" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
29 recites the limitation "the two transition portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding dependent claims 2-4, 6-9, 14-22, 24-25, and 30-32, these claims are rejected insofar as they depend from a rejected claim and thereby incorporate the deficiency due to their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/CAMTU T NGUYEN/Examiner, Art Unit 3786